Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/22 has been entered.
Response to Amendment
This action is responsive to the amendments filed 11/11/22. As directed, Claims 1 have been amended and claims 1-2 and 5 are presently pending in this application.
Oath/Declaration
Applicant’s declaration under 37 CR 1.132 dated 11/11/22 has been received and considered. See discussion in “Response to arguments” section below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirketi (WO 2004/069013 A2).
Regarding claim 1, Sirketi discloses a coffee pot comprising: at least one concave dome (25, Fig. 13, and annotated below)  formed in a base of the coffee pot (6),

    PNG
    media_image1.png
    314
    276
    media_image1.png
    Greyscale

wherein the at least one concave dome has a diameter, within a plane that is disposed at and defines both a bottom of said base and a bottom of said at least one concave dome having a diameter within said plane, wherein said at least one concave dome is concave with respect to said plane (Fig. 13; the dome is concave with respect to the plane disposed at its base) (but Sirketi does not disclose either absolute or relative dimensions).

Regarding the height of the dome: Sirketi appears to disclose a height of the dome is 50% of the diameter of the at least one concave dome (Page 7, lines 5-7 disclose the dome being “circular,” which if it is taken to mean spherical, the height is 50% of the diameter), which falls inside the claimed range of 10%-60% a diameter of the dome. In the event the dome shape is not actually a perfect hemisphere: Sirketi discloses the surface area of the dome affects the heating time and “manner” (Page 7 lines 5-9; note that the surface area of a circular dome is affected by at most two variables: the radius of the circle and the height of the spherical cap, i.e. the height of the dome). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). Furthermore, Applicant has not provided sufficient evidence that this claimed range is critical [although Applicant has alleged/argued as much; but see response to arguments below]. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dome height to be 10-60% of the diameter of the dome, because this amounts to optimizing a result-effective variable (the dome height, which directly affects the base surface area) in order to improve the heating time and manner.

Regarding the diameter compared to the size of the base, Sirketi fails to teach the diameter of the dome and the diameter of the base of the coffee pot. However, Sirketi discloses that the surface area of the dome affects the heating time and “manner” [Page 7 lines 5-9: “the boiling pot (6) comprises a bottom (25) having a wider surface preferably in a...circular shape for the increase of the surface which contacts the heater (14)…to boil the Turkish coffee in a quick and better manner”; note that for a circular dome, there are at most two dimensions to be adjusted--the radius of the base circle and the height of the dome]. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). Furthermore, Applicant has not provided sufficient evidence that this claimed range is critical [although Applicant has alleged/argued as much; but see response to arguments below]. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Sirketi by configuring a diameter of the at least one concave dome is 20% to 70% of a diameter of the base of the coffee pot because this amounts to optimizing a result-effective variable (the base diameter, which directly affects the base surface area) in order to improve the heating time and manner.

Regarding the limitation “the diameter of the at least one concave dome facilitates turbulence within the coffee pot during heating of the coffee pot,” this is the result of the claimed structure and not an additional, separate structural requirement. As Applicant notes in the Declaration dated 11/11/22, “using a circular dome at the bottom of the pot would…increase homogeneity of the natural turbulence.” Because Sirketi discloses a circular dome at the bottom of the coffee pot, and as noted above discloses the surface area of the dome being a result-effective variable and thus the radius/height of the dome being able to be optimized through routine optimization, the device of Sirketi would also result in a natural turbulence as claimed. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.
Regarding claim 2, Sirketi discloses the at least one concave dome has a hemispheric shape, gradually decreasing in diameter from the base of the coffee pot upwards forming the at least one concave dome (See Fig. 13).  
Regarding claim 5, Sirketi discloses the at least one concave dome is positioned at a center of the base (Fig. 13), and the at least one concave dome at the base of the coffee pot is smooth sided (Fig. 13) (“or created through a decreasing diameter of concentric circles…” this limitation was recited in the alternative and the claim has met the other alternative; therefore the claim limitations are met).

Response to Arguments
Applicant's arguments filed 11/11/22 have been fully considered but they are not persuasive.
First, Applicant’s Declaration under 37 CFR 1.132 is addressed.
Applicant discusses the background of the invention, including the insight that a circular base provides a natural turbulence during boiling, and the general nature of tests performed, including a test on a flat-bottom coffee pot, and three different pots with domes having diameters of 20%, 50%, and 70% of that of the base, respectively. Applicant describes the test results including that the flat-bottomed pot has undesirable clumping, that the 20% and 70%-diameter domes yield some clumping, but within an ideal range, and the 50% yielding little to no clumping. Applicant cites this result as evidence that the 20-70% diameter range is critical.
After considering this evidence, the examiner finds the presented evidence insufficient to prove criticality based on the preponderance of the evidence. First, numerical results are not shared which makes the judgement of “clumping” appear to be subjective [such evidence may be shared if it also meets the criteria of the second point to follow]. Second, and more importantly, Applicant’s claimed range is 20-70% diameter (note that previously this was claimed as 20-75%. Since the specification and original claims list the upper part of the range as 75%, it is unclear why Applicant’s experiments only tested 70% and not 75%). The only coffee pots tested (or at least those discussed in the Declaration) were those with domed bases within this range, and one with a flat bottom. That is, dome sizes outside this range were not tested. This makes it impossible to judge the criticality of the actual range. As it stands, the experiments as described in the Declaration only provide evidence that a dome improves the coffee extraction. Sirketi discloses such a dome. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d).
Regarding the allegation that the results are unexpected because a 70% height dome would be expected to produce better results, this evidence is also insufficient to establish the criticality of the range as it appears only to state that the results of one point in the range are better than another point also within the range.
Note that the burden on Applicant is to establish that the results are unexpected and significant. The examiner finds that the information provided in the Declaration is insufficient to do so. If Applicant has further data suggesting unexpected results for the claimed range including data showing qualitative test results inside and outside the range and explaining how the difference is qualitative rather than quantitative, comparing it with Sirketi, etc., then Applicant is requested to provide such information.

Regarding the arguments:
Applicant argues on Pages 7-8 against the use of the rationale of optimizing result-effective variables, on the basis that the diameter is not recognized to be a result-effective variable, since Sirketi discloses the surface area, not diameter, as being the variable to be optimized. If an increased surface area results in improved heating, then one of ordinary skill would be expected to experiment with different (particularly, larger) surface areas to see if heating is further improved. In the case of a hemispherical dome, there is only one variable which affects surface area: the radius (which determines the diameter of the dome). (Even if the shape of the dome were not perfectly hemispherical, the diameter of a “circular” dome is one of two variables affecting the size of the surface area, namely the diameter and height). 
Applicant argues on pages 8-9 that Sirketi teaches away from the claimed range, since Sirketi discloses increasing the surface area of the base, and modifying the dome size to increase the surface area would result in a larger dome size, not reducing the dome size. Respectfully, the examiner notes that, as Applicant has indicated, the drawings alone are insufficient to determine the diameter in Sirketi’s invention, and thus any inferences about diameter from the figures are speculation. Thus, while the examiner had previously speculated that the diameter appeared to be 75% or more of the base, this was not actually explicitly disclosed in Sirketi, which is entirely silent as to the relative dimensions, so even increasing the diameter does not necessarily bring Sirketi’s dome outside of the claimed range. Furthermore, Sirketi discloses the “circular dome” being an advantage over the flat bottom due to its increased surface area; thus, a dome of any size would be an improvement over the flat-bottom, even one of a small size. Additionally, the primary embodiment of Sirketi is one of a flat bottom, so Sirketi does not disparage or teach away from even the use of a flat bottom, and thus does not teach away from the use of a smaller dome.
Regarding the argument about unexpected results, see the response to the declaration above where these results are addressed. Note that evidence of unexpected results commensurate with the claimed range would overcome the rejection, but at present no such sufficient evidence is provided.
Applicant argues on pages 10-11 that the proposed modification would change the principle of operation of the dome of the reference. The argument here is similar to that regarding the “teaching away” from above, that the point of Sirketi’s dome is to increase surface area and thus reducing the size of the dome teaches away. The response to the argument is the same as that for the argument about teaching away from the range. Sirketi does not teach away from a smaller dome as Sirketi also contemplates a flat bottom, and any dome would be an improvement in surface area over the flat bottom. Furthermore the range of 75-90% is not actually disclosed. See above.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case a single reference is used, making allegations of hindsight difficult to prove. 
Finally, the examiner notes that the generation of turbulence by a dome may be (or may not be, as it is not argued specifically) a newly recognized property, but that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761